Citation Nr: 1107855	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for squamous 
cell carcinoma of the right base of the tongue and tonsil, to 
include as a result of in-service exposure to herbicides, and, if 
so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the RO in Cleveland, 
Ohio, which confirmed a previous denial of service connection for 
squamous cell carcinoma of the right base of the tongue and 
tonsil, to include as a result of in-service exposure to 
herbicides.  

The Veteran testified at an October 2009 hearing before a 
Decision Review Officer (DRO) at the RO and at a January 2011 
videoconference hearing before the undersigned.  Transcripts have 
been associated with the file.

Regardless of how the RO has handled this issue, and for the 
reasons explained below, the Board finds that issue in appellate 
status is whether new and material evidence has been received 
sufficient to reopen the previously denied claim.  Further, the 
Board finds that reopening is required.  Accordingly, the Board 
has recharacterized the issue on appeal to reflect this 
determination.  

The de novo issue of entitlement to service connection for 
squamous cell carcinoma of the right base of the tongue 
and tonsil, to include as a result of in-service exposure 
to herbicides, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in February 2005, of 
which the Veteran was notified in February 2005, denied the 
Veteran's claim of entitlement to service connection for squamous 
cell carcinoma of the right base of the tongue and tonsil, to 
include as a result of in-service exposure to herbicides.

2.  Additional evidence received since the February 2005 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for squamous cell carcinoma of the right base of the 
tongue and tonsil, to include as a result of in-service exposure 
to herbicides.

CONCLUSIONS OF LAW

1.  The February 2005 rating decision, which denied service 
connection for squamous cell carcinoma of the right base of the 
tongue and tonsil, to include as a result of in-service exposure 
to herbicides, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
squamous cell carcinoma of the right base of the tongue and 
tonsil, to include as a result of in-service exposure to 
herbicides.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran brought a previous claim for service connection for 
squamous cell carcinoma of the right base of the tongue and 
tonsil.  That claim was denied in relevant part of the February 
2005 rating decision.  The Veteran was notified and provided with 
his procedural and appellate rights in February 2005 but did not 
respond within one year of notice of the decision.  

In this regard, the Board notes that the RO determined that 
specific evidence had been received prior to issuance of the 
February 2005 rating decision but not associated with the claims 
file.  As this evidence was received prior to expiration of the 
appeals period, the RO determined that the February 2005 rating 
decision had not become final.  

This determination was error.  As noted by the RO, the evidence 
was received by VA in November 2004 and January 2005, prior to 
issuance of the February 2005 rating decision.  Records in the 
physical possession of VA that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically in the 
claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
records were constructively before the adjudicator when issuing 
the February 2005 rating decision.  Legally, they are deemed to 
have been considered in the February 2005 rating decision.  
Furthermore, the exception relied on by the RO applies to new and 
material evidence received prior to expiration of the appeals 
window or before an appellate decision occurs.  See 38 C.F.R. 
§ 3.156(b)(2010).  The exception does not apply to evidence 
received prior to the appeals window, i.e., before issuance of 
the rating decision.  The Board finds that the November 2004 and 
January 2005 records were in the constructive possession of the 
adjudicator at the time of the February 2005 rating decision.  
This evidence does not trigger the exception to finality based on 
evidence received prior to expiration of the appeals window.  See 
id.  The Board concludes that the February 2005 rating decision 
is final.  38 U.S.C.A. §§ 7104, 7105.  The issue of whether 
reopening is warranted must be addressed.  See 38 C.F.R. 
§ 3.156(a).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the February 2005 rating decision denied the Veteran's 
claim for service connection for squamous cell carcinoma of the 
right base of the tongue and tonsil because cancer of the tongue 
and tonsil was not on the list of conditions presumptively 
associated with herbicide exposure.  The Veteran was noted to 
have served in Vietnam and was presumed to have been exposed to 
herbicides.  The RO noted that the Veteran was first diagnosed 
with the disease in 1995, 23 years after his separation from 
service.  No competent evidence appears to have been received 
directly connecting the carcinoma to service, to include 
herbicide exposure in Vietnam.  

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has determined that a presumption of service 
connection is not warranted for any disease not affirmatively 
named in the presumptive list.  Fed. Reg., 72 FR 32395, 32397- 
32398 (June 12, 2007).  Squamous cell carcinoma of the tongue and 
tonsil is not on the presumptive list to the list of diseases 
associated with herbicide exposure.  38 C.F.R. § 3.309, supra.  
Based on the law, the Veteran cannot benefit from the 
presumption, regardless of whether he was exposed to herbicides 
inservice.  Id.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Thus, to reopen evidence showing 
that his carcinoma is related to service, including herbicide 
exposure, must be received.  

In October 2009, the Veteran testified that one of his private 
doctors, Dr. Kollman, had told him that a relationship between 
his herbicide exposure and his squamous cell carcinoma was "very 
possible."  Some of Dr. Kollman's treatment records were 
considered during the previous claim, but those records did not 
contain this opinion.

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reports a 
contemporaneous medical opinion.  He is presumed credible for 
purposes of reopening.  No medical opinion relating the carcinoma 
to herbicide exposure had been received during the previous 
claim.  

Thus, the Board finds that the Veteran's report of Dr. Kollman's 
opinion is new to the file and material for the grounds of the 
prior final denial.  Reopening is warranted.  See 38 C.F.R. 
§ 3.156(a).  [The Board's grant of the issue of whether new and 
material evidence has been received sufficient to reopen the 
previously denied claim for service connection for squamous cell 
carcinoma of the right base of the tongue and tonsil is a 
complete grant of this portion of the benefit sought on appeal.  
Thus, any discussion of VA's compliance with the duty-to-notify 
and duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) are not necessary.  38 U.S.C. §§ 
5102, 5103, 5103A, 5107 (West 2002).]  


ORDER

The claim of service connection for squamous cell carcinoma of 
the right base of the tongue and tonsil is reopened.  To this 
extent, the appeal is granted.  


REMAND

Prior to a final adjudication of the de novo service connection 
issue remaining on appeal, the Board believes that further 
evidentiary development is necessary.

Medical evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  The Veteran's report of an opinion couched in 
terms of "very possibly" is too speculative in nature to 
support a grant of service connection.  The Board notes that the 
Veteran has not been provided with a VA examination and opinion 
in connection with this claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran's medical 
records indicate squamous cell carcinoma of the right base of the 
tongue and tonsil, currently in remission.  The Veteran is 
presumed exposed to herbicide during service.  The Veteran has 
reported the existence of a medical opinion linking the two which 
is unsupported and too speculative to grant service connection.  
The Veteran was not provided a VA examination pursuant to his 
claim.  The Board concludes that an examination is warranted 
pursuant to VA's duty to assist.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

It is also necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions enacted by 
the VCAA.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Indeed, the only letter sent to the Veteran concerned a 
skin cancer claim which is not presently on appeal.  Because that 
notice letter did not concern the disability currently on appeal, 
the Board is constrained to remand the issue for compliance with 
the notice provisions contained in this law and to ensure the 
Veteran has had full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), with respect to the 
claim for service connection for squamous 
cell carcinoma of the right base of the 
tongue and tonsil, to include as a result of 
in-service exposure to herbicides.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling legal 
guidance.

2.  Then, schedule the Veteran for a VA 
examination to determine whether the squamous 
cell carcinoma of the right base of his 
tongue and tonsil is as likely as not related 
to his active duty, including his conceded 
inservice exposure to herbicides.  The entire 
claims folder and a copy of this REMAND must 
be made available to the physician.  All 
indicated studies should be conducted, and 
the results reviewed before the final 
opinion.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions provided.

3.  Then, the RO should readjudicate the 
claim for service connection for squamous 
cell carcinoma of the right base of the 
tongue and tonsil, to include as a result of 
in-service exposure to herbicides.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


